DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 18 October 2021, with respect to the limitations regarding the fiber tow have been fully considered and are persuasive.  The rejections of claims 1-7 and 9-20 in view of the prior art have been withdrawn. As discussed below, after further consideration, the Examiner agrees that Menaker does not teach one fiber tow comprising both elastomeric and non-elastomeric fibers. Claims 1-7 and 9-20 now stand rejected under 35 U.S.C. 112(b) for being indefinite. The Examiner respectfully disagrees with Applicant’s arguments that the combination of Pearce Weiss and Menaker cannot be relied upon for establishing a prima facie case of obviousness against independent claim 1, but in view of the further review and interpretation of the claims, the arguments are moot. The amended claim 1, now requires one fiber tow comprising elastomeric and non-elastomeric fibers. The Examiner agrees that this is not taught by Menaker (as best understood). See further explanation of the interpretation of the term “tow” below.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “tow” in claims 1, 2, 7, 13, and 20 is used by the claim to mean (as best understood) “a final fiber product (yarn),” while the accepted meaning is “A large bundle of continuous manufactured filament fibers, such as polyester, as they are extruded from the spinerette, and before they have been cut into staple fibers.” After further consideration of the term “tow” and inspection of the original disclosure, the metes and bounds of the claimed invention cannot be ascertained. The case is being reopened as a result of the reconsideration of the term “tow” and the required rejection under 35 U.S.C. 112(b). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 October 2021 was filed after the mailing date of the final office action on 17 August 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. In the Grounds for Rejection provided by the Taiwan Intellectual Property Office, US 2006/0207296 to Fujikawa is cited for teaching an elastic fabric useable for covering pillows, seats, mattresses and the like, the fabric is formed from elastic yarns having a breaking elongation greater than 60%, a rate of elastic recovery after 15% elongation of more than 90% and a stress at 10% elongation greater than 150 N/5cm and less than 600N/5cm, the fabric may be woven or knitted and provides a stable, comfortable feeling for sitting or reclining an deforms when supporting weight but returns readily to its undeformed shape. Also, as discussed in Paragraph [0028] Fujikawa teaches “The elastic yarn may be composed together 
    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619